Citation Nr: 0434313	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-17 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's low back strain is rated 20 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  The Board notes that amendments have been made to the 
criteria used to rate disabilities of the spine.  The 
criteria used to rate intervertebral disc syndrome under 
Diagnostic Code 5293 were amended and took effect on 
September 23 2002.  67 Fed. Reg. 54345-54349 (August 22, 
2002).  In addition, the criteria for evaluating disabilities 
of the spine were revised again and became effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  A review of the file shows that the veteran has not 
received notification of the changes in regulations.  

In addition, although the veteran has been provided a VA 
examination in March 2002 to evaluate the severity of his 
service-connected low back disability, further examination is 
indicated in order to address the provisions of the various 
rating criteria.  Moreover, a current evaluation would be 
helpful in determining the present degree of impairment.



Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his current low back 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  Any 
indicated diagnostic tests and studies 
should be accomplished.  All signs and 
symptoms necessary for rating any spine 
disorder under the old and new rating 
criteria should be reported in detail.

2.  Following completion of the 
development requested above, the claim 
should be reviewed for a higher rating in 
light of the applicable rating criteria.  
If the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




